DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   CROSS REFERENCE TO RELATED APPLICATIONS
2.            Priority is claimed on Japanese Patent Application No. 2017-053689, filed on March 17, 2017, the content of which is incorporated herein by reference.  

            Allowable Subject Matter
3.           Claims 2, 7-16 are allowed.
                                                                       Reasons for Allowance
4.    The following is an examiner's statement of reasons for allowance:
5.    Regarding claims 2, 7, 8, 10-11, 13-14, 16, the prior art failed to disclose or reasonably suggest a laminating step of forming a laminated body in which the first member and the second member are temporarily bonded to each other by providing a temporary bonding material including an organic material on at least one of a bonding surface of the first member and a bonding surface of the second member and laminating the first member and the second member via the temporary bonding material; and a bonding step of pressurizing and heating the laminated body in a laminating direction and bonding the first member and the second member to each other, wherein in the bonding step, during a temperature increase process of heating the laminated body up to a predetermined bonding temperature, at least a pressurization load P2 at a decomposition temperature TD of the organic material included in the temporary bonding material is lower than a pressurization load P1 at the bonding temperature; and wherein the pressurization load P2 in the bonding step is in a decomposition temperature range of TD-100C to TD+100C with respect to the decomposition temperature TD of the organic material included in the temporary bonding material.

6.	Regarding claim 9, the prior art failed to disclose or reasonably suggest providing a temporary bonding material including an organic material on at least one of a bonding surface of the first member and a bonding surface of the second member and laminating the first member and the second member via the temporary bonding material; and a bonding step of pressurizing and heating the laminated body in a laminating direction and bonding the first member and the second member to each other, wherein in the bonding step, during a temperature increase process of heating the laminated body up to a predetermined bonding temperature, at least a pressurization load P2 at a decomposition temperature TD of the organic material included in the temporary bonding material is lower than a pressurization load P1 at the bonding temperature; and wherein the pressurization load P2 is in a range of 0.1 MPa to 0.7 MPa.

7.	Regarding claim 12, the prior art failed to disclose or reasonably suggest a laminating step of forming a laminated body in which the first member and the second member are temporarily bonded to each other by providing a temporary bonding material including an organic material on at least one of a bonding surface of the first member and a bonding surface of the second member and laminating the first member and the second member via the temporary bonding material; and a bonding step of pressurizing and heating the laminated body in a laminating direction and bonding the first member and the second member to each other, wherein in the bonding step, during a temperature increase process of heating the laminated body up to a predetermined bonding temperature, at least a pressurization load P2 at a decomposition temperature TD of the organic material included in the temporary bonding material is lower than a pressurization load P1 at the bonding temperature; and wherein the pressurization load P2 is in a range of 0.1 MPa to 0.7 MPa.

8.	Regarding claim 15, the prior art failed to disclose or reasonably suggest a laminating step of forming a laminated body in which the first member and the second member are temporarily bonded to each other by providing a temporary bonding material including an organic material on at least one of a bonding surface of the first member and a bonding surface of the second member and laminating the first member and the second member via the temporary bonding material; and a bonding step of pressurizing and heating the laminated body in a laminating direction and bonding the first member and the second member to each other, wherein in the bonding step, during a temperature increase process of heating the laminated body up to a predetermined bonding temperature, at least a pressurization load P2 at a decomposition temperature TD of the organic material included in the temporary bonding material is lower than a pressurization load P1 at the bonding temperature; and wherein the pressurization load P2 is in a range of 0.1 MPa to 0.7 MPa. 

Remarks:
9.    The closest prior art is Yokoyama et aI., US 10,418,295 B2. However, Yokoyama does not teach or suggest a laminating step of forming a laminated body in which the first member and the second member are temporarily bonded to each other by providing a temporary bonding material including an organic material on at least one of a bonding surface of the first member and a bonding surface of the second member and laminating the first member and the second member via the temporary bonding material; and a bonding step of pressurizing and heating the laminated body in a laminating direction and bonding the first member and the second member to each other, wherein in the bonding step, during a temperature increase process of heating the laminated body up to a predetermined bonding temperature, at least a pressurization load P2 at a decomposition temperature TD of the organic material included in the temporary bonding material is lower than a pressurization load P1 at the bonding temperature; and wherein the pressurization load P2 is in a range of 0.1 MPa to 0.7 MPa, as in the claim.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899